Appeal from a judgment of the Supreme Court, New York County (Alvin Schlesinger, J.), rendered May 16, 1989, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree, and sentencing her, as a second felony offender, to a prison term of IV2 to 3 years, to run consecutively to any unserved parole time from a previous sentence, held in abeyance pending confirmation from defense counsel that he has made substantial efforts to furnish defendant with a copy of his brief in accordance with People v Saunders (52 AD2d 833). Concur—Wallach, J. P., Kupferman, Asch and Rubin, JJ.